DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-8 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/21.
Pending claims 9-16 are examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9, 14, 15, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites dimensions based upon width center line of projection and width center line of main body measured along a perpendicular line of the width center line of the main body which is confusing as it appear to be the distance between a line passing 
Also, claim 9 recites “the main body” which lacks antecedent basis.
Regarding claim 14, a “female screw” is unclear as it appear this is meant to be threads and not a screw as a screw is not shown and it isn’t clear as to what a female screw is.
Claims 10-16 are rejected for depending from claim 9.
Claim 15 is rejected for depending from claim 14.
Claim 15 recites the side having” which lacks antecedent basis and it is not clear what the “side” is that contains a screw and a projection.
Claim 16 recites “the connecting end surface” which lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by U.S. Patent Publication No. US 2011/0150602 to Sieper et al.

Regarding claim 12, claim 12 is rejected for reasons cited in the rejection of claim 9.  Additionally, the main body is cylindrical (22) and the projection is connected to an end surface of the cylindrical body (01-03 connected to end 6).
Regarding claim 13, as best understood, one side of the projection, first cross section, has a longer distance from the main body central axis (see outer diameter of 01-03 being farther than outer diameter closest to center).
Regarding claim 14, the main body has an inner circumference with female threads (2).
Regarding claim 15, the projections are at an end surface on a side having female threads (see fig. 1: 01 is on side exposed to threads)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2011/0150602 to Sieper et al. in view of U.S. Patent No. 5,355,908 to Berger et al.
Regarding claims 10, 11, as best understood, Sieper does not disclose intersecting center lines.  Berger discloses a coupling with projection (fig. 1: 110A), the projection being tapered and therefore having a center line which converges to the main body centerline.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to change the shape of the projection of Sieper as that of Berger in order to provide a friction fit because a change in shape is within the level of ordinary skill in the art absent persuasive evidence that the particular configuration is significant (see MPEP 2144.04 (IV) (B).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2011/0150602 to Sieper et al.
Regarding claim 16, Sieper does not disclose a parallelogram shape but discloses a hexagonal shape (6a) at an outer edge.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to change the shape of the outer edge in Sieper because a change in shape is within the level of ordinary skill in the art absent persuasive evidence that the particular configuration is significant (see MPEP 2144.04 (IV) (B).  This would have been an obvious design choice based upon the tool fitting needed to secure the fitment.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633